Exhibit MAXXAM SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (As amended effective December 31, 2008) MI SERP (2008 amend’t).final.BLB.DOC TABLE OF CONTENTS Page SECTION I - DEFINITIONS 1 1.1 Administrative Committee 1 1.2 Code 1 1.3 Company 1 1.4 Effective Date 1 1.5 Employer 1 1.6 409A 1 1.7 Participant 1 1.8 Pension Plan 2 1.9 Plan 2 SECTION II – BENEFITS 2 2.1 Amount of Benefits 2 2.2 Time and Form of Payment of Benefits 2 2.3 Death Benefits 2 2.4 Payment Dates 3 SECTION III – LIABILITY FOR PAYMENTS 3 3.1 In General 3 3.2 Unfunded Plan 3 SECTION IV – ADMINISTRATION 3 SECTION V – AMENDMENT AND TERMINATION 3 SECTION VI – MISCELLANEOUS 4 6.1 No Employment Rights 4 6.2 Forfeiture 4 6.3 Non-Alienation of Benefits 4 6.4 Claims Procedure 4 6.5 Liability Limited and Indemnification 4 6.6 Tax Withholding 5 6.7 Separability 5 6.8 Captions 5 6.9 Usage 5 6.10 Governing Laws 5 MI SERP (2008 amend’t).final.BLB.DOC MAXXAM SUPPLEMENTAL RETIREMENT PLAN (As amended effective December 31, 2008) MAXXAM Inc. has established this Supplemental Executive Retirement Plan in order to provide certain participants in the Pension Plan (as defined below) with the same retirement benefits they would have received under the Pension Plan were it not for certain limitations on benefits imposed by the Code (as defined below).Effective January 1, 2005, this Plan became subject to 409A (as defined below) and this amendment and restatement of the Plan is intended to bring it into compliance therewith. SECTION I DEFINITIONS For purposes of this Plan, the following terms shall have the meanings set forth below. 1.1.Administrative Committee.The Administrative Committee appointed under the
